t c no united_states tax_court peter j bresson transferee petitioner v commissioner of internal revenue respondent docket no filed date in date j a corporation transferred to petitioner its sole shareholder real_property situated in california the alhambra property without receiving a reasonably equivalent value in exchange therefor immediately thereafter petitioner sold the alhambra property for dollar_figure to an unrelated third party petitioner kept the proceeds from the sale on date j filed a tax_return for its fiscal_year ended date reporting a capital_gain of dollar_figure from the sale of the alhambra property and a tax due of dollar_figure which was not paid on date petitioner executed a promissory note to j for repayment of a purported obligation owed by petitioner to j on date respondent issued a notice of transferee_liability to petitioner as a transferee under sec_6901 i r c respondent determined on the basis of california's act california's ufta that petitioner was liable for j's fraudulent transfer uniform taxes resulting from the transfer of the alhambra property petitioner asserts that the period of limitations for filing fraudulent conveyance actions under california's ufta expired before the issuance of the notice of transferee_liability respondent maintains that the federal government is not bound by state statutes of limitations under the rule in 310_us_414 petitioner counters that the period of limitations in california's ufta is not a statute_of_limitations but rather is an element of the cause of action which provides for the complete extinguishment of the fraudulent conveyance claim if the time limit is not satisfied relying on 780_fsupp_705 d haw appeal dismissed 990_f2d_1265 9th cir held respondent has established that the alhambra property was fraudulently conveyed under california law held further respondent is not bound by the limitations_period in california's ufta united_states v summerlin supra applied held further respondent issued petitioner a notice of transferee_liability within the limitations_period for assessments prescribed by sec_6901 i r c willard d horwich for petitioner robert h schorman jr for respondent jacobs judge by means of a notice of transferee_liability dated date respondent determined that petitioner is liable under sec_6901 as a transferee of property from jaussaud enterprises inc hereinafter referred to as jaussaud enterprises or the corporation for unpaid federal corporate income taxes and additions to tax due from jaussaud enterprises as follows additions to tax_year ended income_tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure unless indicated otherwise all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the disputed transferee_liability arises as a result of the conveyance of certain real_property from jaussaud enterprises to petitioner during we must herein decide whether petitioner is liable as a transferee under sec_6901 as a result of that conveyance in resolving this issue we must decide whether by virtue of section dollar_figure of the california civil code west the period of limitations for assessing transferee_liability against petitioner expired before respondent's issuance of the notice of transferee_liability subsumed in this latter issue is the question of whether the commissioner is bound by a state limitations_period when relying on state law to collect unpaid taxes findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in los angeles california petitioner is unmarried he filed his tax returns on a calendar_year basis jaussaud enterprises jaussaud enterprises is a california corporation with a fiscal_year ending february at all relevant times petitioner was the sole shareholder and sole officer of jaussaud enterprises jaussaud enterprises operated an equipment_leasing business providing trash cans and containers for the rubbish pickup industry the corporation's principal customer was pjb a corporation all the stock of which was owned by petitioner and his mother who died in leaving petitioner as the sole shareholder of pjb by jaussaud enterprises' business activity was minimal transfer of real_property jaussaud enterprises was the owner of improved real_property located pincite n hidalgo avenue alhambra california the alhambra property located on the alhambra property was a house in which petitioner resided petitioner decided to sell the alhambra property a potential buyer of the alhambra property was found and on date petitioner on behalf of jaussaud enterprises executed escrow instructions at atla escrow corp atla escrow pursuant to which the alhambra property was to be sold for dollar_figure to ming eo jessica sung an unrelated third party the escrow instructions were amended on june and to account for various details and contingencies relating to the anticipated sale on date the escrow instructions were again amended to change the identification of the seller to peter j bresson an unmarried man on date jaussaud enterprises executed a grant deed conveying the alhambra property to petitioner on the same date petitioner executed a grant deed conveying the alhambra property to ms sung on date atla escrow sent petitioner a closing statement with regard to the sale of the alhambra property together with a check in the amount of dollar_figure representing the net_proceeds due the seller petitioner kept the dollar_figure the closing statement indicated that dollar_figure had been transferred by wire to western pacific escrow the balance of the consideration paid_by ms sung was disbursed for a realtor's commission taxes escrow fees and other expenses related to the sale of the alhambra property the deed reported no transfer_tax due and stated this conveyance changes the manner in which title is held grantor s_corporation and grantee s remain the same and continue to hold the same proportionate interest r t pursuant to california law no transfer_tax is due where the consideration exchanged is dollar_figure or less cal rev tax code sec west the record is void of any explanation for the wire transfer or the purpose of the western pacific escrow account reporting sale of alhambra property on its u s_corporation income_tax return form_1120 for tax_year ended date filed on date jaussaud enterprises reported a capital_gain of dollar_figure from the sale of the alhambra property jaussaud enterprises also reported gross_receipts of dollar_figure which resulted in a reported federal_income_tax liability of dollar_figure for the tax_year ended date which was not paid the return was signed by petitioner as corporate president petitioner did not report any gain from the sale of the alhambra property on his u s individual_income_tax_return form_1040 for any year promissory note at an undisclosed time following the sale of the alhambra property petitioner sought professional advice with respect to the tax consequences of jaussaud enterprises' transfer of the alhambra property to him and the subsequent sale of that property on date petitioner as president of jaussaud enterprises called a special meeting of the board_of directors which consisted solely of himself and determined that he owed the corporation dollar_figure the record is void of any explanation as to how the amount of petitioner's debt to jaussaud enterprises was determined to be the gain on the sale of the alhambra property was calculated as follows dollar_figure gross_proceeds dollar_figure depreciation previously allowed - dollar_figure basis dollar_figure dollar_figure to repay this debt petitioner agreed to execute a note providing for monthly installments of dollar_figure each for years with interest pincite percent per annum on date petitioner executed such a note beginning date and continuing through date petitioner made the required monthly payments to jaussaud enterprises after date petitioner made no further payments on the note internal_revenue_service actions the internal_revenue_service irs sent several billing notices to jaussaud enterprises these notices mistakenly listed the tax period involved as the year ended date on date the irs recorded in los angeles county a notice_of_federal_tax_lien for jaussaud enterprises the notice_of_federal_tax_lien listed dollar_figure as being owed for employment_taxes for the tax_year ended date and dollar_figure as being owed for corporation income taxes for the tax_year ended date william ryland an irs revenue_officer was assigned to the corporation adopted a resolution at the date meeting which stated resolved that the corporation shall accept a promissory note from peter j bresson payable dollar_figure a month the first payment to be made on date and said note to continue for years at an interest rate of the corporation made a payment of dollar_figure on date and received a credit against its assessment collect the taxes owed by jaussaud enterprises he attempted to locate assets of jaussaud enterprises but his efforts proved unsuccessful at an undisclosed time a representative of jaussaud enterprises presumably willard d horwich petitioner's counsel offered to satisfy the corporation's tax_liability by way of a long-term installment_plan revenue_officer ryland rejected the proposed arrangement because the period of limitations to collect the delinquent taxes would have expired prior to full collection under the proposed plan ultimately in a report of investigation of transferee_liability dated date revenue_officer ryland recommended that the irs seek to collect the delinquent taxes from petitioner as a transferee no notice_of_deficiency was issued to jaussaud enterprises for the tax_year ended date but an assessment was made against jaussaud enterprises for that year on date respondent sent a notice of transferee_liability to petitioner dated date determining that he was liable as a transferee of the alhambra property for jaussaud enterprises' tax_year ended date in date the collection file was assigned to revenue_officer donald dinsmore he searched for assets which the irs could levy against he checked irs internal sources for financial and other information concerning jaussaud enterprises he also searched department of motor vehicles and real_property records he found no assets which could be used to collect the tax_liabilities from jaussaud enterprises on date the irs issued a final demand letter which was received and signed for but not responded to by jaussaud enterprises evidentiary matters opinion preliminarily we address various evidentiary matters at trial petitioner contended that respondent assessed taxes against jaussaud enterprises for the wrong year respondent's witness vicki mcintire credibly testified about the error which occurred as a result of the filing of corporate_income_tax returns for fiscal years ended date and date at approximately the same time in and the subsequent correction of the error by respondent in that vein petitioner objected to as hearsay the admission into evidence of exhibit aa summary record of assessments and exhibit bb certificate of assessments and payments to prove the existence of jaussaud enterprises' tax_liability rule of the federal rules of evidence provides numerous exceptions to the hearsay rule as pertinent herein rule provides an exception for public records and reports --records reports statements or data compilations in any form of public offices or agencies setting forth a the activities of the office or agency or b matters observed pursuant to duty imposed by law as to which matters there was a duty to report unless the sources of information or other circumstances indicate lack of trustworthiness exhibits aa and bb are both public records or reports prepared by respondent pursuant to a duty imposed by law exhibit aa does not indicate the taxpayer's name thus we conclude that this document lacks trustworthiness consequently we sustain petitioner's objection to exhibit aa exhibit bb reflects that an audit deficiency assessment of dollar_figure was made for the year ended date and a reported tax_return assessment of dollar_figure was made for the year ended date--which was later abated because no tax was owing for that year the record contains no explanation as to why an audit deficiency assessment was made nor the basis for it for the year ended date or as to why a tax_return assessment of dollar_figure was not made for that same year petitioner contends on brief that without the admission of exhibits aa and bb there is no evidence to demonstrate an existing liability in the form of an assessment against jaussaud enterprises--and thus respondent can not establish that the transferor owes taxes for which petitioner may be liable as a transferee petitioner also asserts that even if exhibit bb is admitted the audit deficiency assessment for the year ended date was improper under sec_6213 because no notice_of_deficiency for that year was issued to the transferor exhibit bb which was certified as true and to which respondent's witness credibly testified shows an assessment against jaussaud enterprises for the year ended date we find the information in the document accurately reflects the existence of a tax_liability owed by jaussaud enterprises accordingly we overrule petitioner's objection to the admission of exhibit bb further respondent's failure to issue a notice_of_deficiency against jaussaud enterprises is immaterial a notice_of_deficiency need not be issued in order for the commissioner to assess a taxpayer for a reported tax_liability on a tax_return see sec_6201 moreover the commissioner is not required to issue a notice_of_deficiency or to make an assessment against the transferor where efforts to collect delinquent taxes from a transferor would be futile 93_tc_475 affd without published opinion 933_f2d_1014 9th cir and cases cited therein see also o'neal v commissi102_tc_666 in this regard respondent presented two witnesses both irs revenue officers who credibly testified as to their searches for assets owned by the corporation and their inability to find any such assets or any evidence of the corporation's capacity to pay the taxes owed consequently whether an audit deficiency or tax_return assessment was made against jaussaud enterprises is not relevant jaussaud enterprises' income_tax return for the year ended date clearly indicates taxes owed of dollar_figure which have not been paid except for a dollar_figure payment made on date thus respondent has established the existence of a liability owing by jaussaud enterprises for which petitioner may be held liable as a transferee see sec_6901 providing that transferee_liability may relate either to the amount shown on a tax_return or to any deficiency finally petitioner objected to the admission of exhibit hh a letter from willard d horwich petitioner's counsel to james canny petitioner's accountant petitioner claims that the letter is inadmissible because it falls within the attorney-client_privilege we need not decide whether the attorney-client_privilege is applicable and we did not consider exhibit hh because the admission or exclusion of exhibit hh is moot inasmuch as we hold petitioner is liable as a transferee under sec_6901 for the reasons set forth infra transferee_liability the issue for decision is whether petitioner is liable for taxes owed by jaussaud enterprises as a result of the corporation's transfer to petitioner of the alhambra property respondent suggests two bases for claiming that jaussaud enterprises owes taxes as the result of the transfer of the alhambra property to petitioner one is that jaussaud enterprises was the seller of the alhambra property to the unrelated third party and petitioner served merely as the straw_man the second is that jaussaud enterprises made a distribution of appreciated_property to petitioner with respect to jaussaud enterprises stock in which case the corporation must recognize gain on the transfer as if the corporation sold the property to petitioner sec_311 we need not decide which basis applies because in either scenario jaussaud enterprises would realize the same amount of income sec_6901 authorizes the assessment of transferee_liability in the same manner as the taxes in respect of which the tax_liability was incurred it does not create a new liability but merely provides a remedy for enforcing the existing liability of the transferor 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 the commissioner has the burden of proving all the elements necessary to establish the taxpayer's liability as a transferee except for proving that the transferor was liable for the tax sec_6902 rule d in the case at hand the existence and the amount of the transferor's tax_liability have been established we examine state law to determine the extent of a transferee's liability for the debts of a transferor 357_us_39 100_tc_180 gumm v commissioner supra pincite because the conveyance of the alhambra property occurred in california we examine california law see 70_tc_373 affd in part without published opinion and dismissed in part 688_f2d_815 2d cir in california adopted the uniform fraudulent transfer act ufta which applies to transfers made or obligations incurred on or after date cal civ code sec dollar_figure west the transfer at issue in this case--the conveyance of the alhambra property from jaussaud enterprises to petitioner--occurred in date thus the ufta applies herein california's ufta contains two provisions for determining whether a fraudulent conveyance occurred the provision we believe applicable in this case is section of the california civil code which provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation incurred if the debtor made the transfer or incurred the obligation as follows a with actual intent to hinder delay or defraud any creditor of the debtor the other potentially applicable_provision is cal civ code sec dollar_figure west which relates to constructive fraud that occurs after a creditor's claim arises arguably that is not the case here because the transfer from jaussaud enterprises to petitioner created respondent's claim for tax and that transfer occurred before respondent's claim arose however we need not decide this issue because either cal civ code sec b or west provides other bases for finding constructive fraud b without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due the record is void of any evidence to support a finding that petitioner who entirely controlled jaussaud enterprises had the requisite intent to satisfy section a of the california civil code petitioner lacked any knowledge of taxes or the preparation of tax returns he relied entirely on his accountant james canny for preparing his tax returns in addition it is clear that petitioner did not understand the tax consequences of the transfer of the alhambra property from jaussaud enterprises to himself followed by the sale to the third party petitioner credibly testified that he caused the transfer of the property to himself because he was told by the title company that the title had to be in an individual's name for the sale to be completed when petitioner's accountant learned of the transaction nearly a year later the accountant told petitioner that he might be indebted to jaussaud enterprises the accountant told petitioner to seek further tax_advice nearly years after the transaction petitioner executed a promissory note in favor of jaussaud enterprises apparently to prevent the appearance of a corporate distribution or some other event that would impose tax_liability on either the corporation or petitioner the record however supports a finding that the conveyance from jaussaud enterprises to petitioner satisfies the requirements for constructive fraud under section b and or of the california civil code jaussaud enterprises did not receive reasonably equivalent value in exchange for the transfer of the alhambra property to petitioner in fact jaussaud enterprises received nothing for the property which was sold for dollar_figure in an arm's-length_transaction on the same day moreover we do not believe the note which petitioner executed in favor of jaussaud enterprises represented a quid pro quo for the transfer of the alhambra property the promissory note was executed years after the conveyance to petitioner on the advice of a tax professional and the face_amount of the note dollar_figure was approximately dollar_figure less than the amount_realized dollar_figure from the sale of the alhambra property petitioner did not understand that his receipt of the alhambra property or the sale proceeds constituted a loan from the corporation and we do not believe the corporation ever intended to enforce the note's terms for example the corporation took no legal action after petitioner stopped making monthly payments on schedule l balance sheets of the income_tax return belatedly filed by jaussaud enterprises for the tax_year ended date there were only two items listed as assets existing as of the end of the tax_year dollar_figure in cash and dollar_figure as other current_assets which was identified as note receivable- -p bresson when asked about this receivable petitioner testified i really don't know what that is in petitioner's initial brief petitioner treats the purported receivable as consideration from bresson back to the corporation for whatever bresson received whether it be the property or whether it be the proceeds of sale schedule l also reflects that jaussaud enterprises had current liabilities as of date in the amount of dollar_figure dollar_figure as federal tax payable and dollar_figure as state tax payable and retained earnings_of dollar_figure we believe the purported dollar_figure receivable was merely bookkeeping legerdemain the purported receivable was created by mr canny petitioner's accountant long after the transfer of the alhambra property and without petitioner's knowledge of its existence or import accordingly we find the purported dollar_figure receivable was not an asset of the corporation thus the only asset remaining after the transfer of the alhambra property dollar_figure in cash was insufficient for the corporation to pay its debts consequently we hold that respondent has established that the apparently the dollar_figure note executed on date was intended to replace this dollar_figure purported receivable transfer to petitioner was in constructive fraud of creditors under section b and or of the california civil code although this holding would appear to resolve this case petitioner raises an issue that at first glance seems overly ambitious see 142_f3d_973 7th cir we shall now address this issue period of limitations petitioner argues that even if a fraudulent conveyance is deemed to have occurred under the ufta the period of limitations for filing actions under the ufta expired before respondent's issuance of a notice of transferee_liability this according to petitioner would preclude respondent from using sec_6901 as a remedy to collect the delinquent taxes of jaussaud enterprises on the other hand respondent maintains that state limitations periods may not cut short the time the federal government has to assess and collect the tax_liability of petitioner as a transferee under sec_6901 for the reasons set forth below we agree with respondent sec_6901 provides that the commissioner may assess a transferee for taxes owed by a transferor within year after the expiration of the period of limitations for assessment against the transferor in the case at bar jaussaud enterprises filed its federal_corporation income_tax return for the tax_year ended date on date generally under sec_6501 the period of limitations for assessments against a taxpayer i sec_3 years from the filing of the tax_return therefore the period of limitations for making an assessment against jaussaud enterprises expired on date and the commissioner could assess petitioner's transferee_liability at any time up to date the notice of transferee_liability to petitioner from respondent was dated date thus pursuant to sec_6901 respondent's notice of transferee_liability to petitioner was timely section dollar_figure of the california civil code provides a cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished a under subdivision a of section within four years after the transfer was made or the obligation was incurred or if later within one year after the transfer or obligation was or could reasonably have been discovered by the claimant b under subdivision b of section dollar_figure or section within four years after the transfer was made or the obligation was incurred petitioner asserts that the ufta limitations_period applies rather than the limitations_period under sec_6901 and therefore the period of limitations for assessment against petitioner expired prior to respondent's issuance of the notice of transferee_liability to petitioner petitioner further claims that even if respondent did not originally know of the transfer respondent obtained such knowledge by date the date of revenue_officer ryland's transferee_liability report discussing the conveyance this assumes of course that section a of the california civil code is applicable which we have found supra it was not thus year from the date of respondent's knowledge of the transfer would have been no later than date still nearly year short of the date of the notice of transferee_liability against petitioner accordingly we are required to determine which period of limitations federal or state controls the time for assessing transferee_liability the supreme court has stated that the united_states is not bound by state statutes of limitations in enforcing its rights whether the action is brought in federal or state court 310_us_414 and cases cited thereat petitioner contends however that section dollar_figure of the california civil code is not a statute_of_limitations but rather is an element of the cause of action which provides for the complete extinguishment of the fraudulent conveyance claim and thus the transferee_liability where the time limit is not satisfied petitioner relies on 780_fsupp_705 d haw appeal dismissed 990_f2d_1265 9th cir in arguing that california's ufta limitations_period requires an outcome different than that in united_states v summerlin supra in vellalos the united_states district_court for hawaii examined hawaii's ufta statute which is identical to the relevant california statute now before us therein nearly year after the limitations_period expired under the hawaii ufta the federal government sought to foreclose on property conveyed to the defendant the united_states proceeded directly under the ufta to obtain its remedy because the limitations_period under sec_6901 for transferee_liability had expired the united_states argued that it was not bound by the hawaii ufta limitations_period because of the rule in united_states v summerlin supra the court interpreted the ufta's limitations_period not as a statute_of_limitations with respect to federal transferee_liability but rather as an element of the cause of action for fraudulent conveyance which would be entirely extinguished if not timely filed in applying the ufta's limitations_period the court rejected the government's argument stating that there is an important distinction between cases involving the government's common_law right to collect on a debt and cases involving a carefully delimited state statutory right united_states v vellalos supra pincite the court distinguished the florida statute in summerlin from hawaii's ufta on the basis that the latter contained an extinguishment provision for a state-created cause of action whereas the former imposed a limitations_period on an action arising out of a federal statute the act of date stat the court noted the explicit intent of the drafters of the ufta in their commentary to avoid the rule_of summerlin through the creation of the claim extinguishment provision this section is new its purpose is to make clear that lapse of the statutory periods prescribed by the section bars the right and not merely the remedy the section rejects the rule applied in the 565_fsupp_556 m d pa state statute_of_limitations held not to apply to action by united_states based on uniform fraudulent conveyance act united_states v vellalos supra pincite quoting uniform fraudulent transfer act sec commentary 7a u l a the same language appears in the legislative committee comment of the california assembly in its adoption of the ufta cal civ code sec dollar_figure legislative committee comment--assembly the court went on to find that the state had the authority to extinguish the cause of action referring to the 10th amendment to the united_states constitution the court stated that the federal government was seeking to extend summerlin beyond its holding to cover all state laws which could be affected by the common_law right of the government to collect its debts the court suggested the government create its own federal fraudulent conveyance statute with an unlimited limitations_period to remedy the problem we are mindful that as part of the crime control act of publaw_101_647 sec 104_stat_4959 congress created provisions for voiding fraudulent transfers as to debts to the united_states and established applicable limitations periods the effective date of the fraudulent transfer continued the decision in united_states v vellalos supra has been the subject of much discussion and has been generally rejected by other district courts in tax collection cases where the government has sought to foreclose on property transferred to third parties see eg 961_fsupp_220 s d ind united_states v kattar ustc par big_number d n h 950_fsupp_1394 n d ind united_states v zuhone aftr 2d ustc par big_number c d ill united_states v hatfield aftr 2d ustc par big_number n d ill flake v united_states aftr 2d ustc par big_number d ariz 858_fsupp_167 m d fla the district_court for the eastern district of california however approved the reasoning of vellalos in examining california's ufta provisions but held for the government on other grounds united_states v wright aftr 2d ustc par big_number e d cal affd without published opinion 87_f3d_1325 9th cir the court_of_appeals for the ninth circuit the court to which an appeal in this case lies recognized the issue raised in vellalos but found it did not have the occasion to address it although the court did conclude that the ufta contained a claim extinguishment provision 82_f3d_822 continued provisions therein is subsequent to the date of the transfer involved in the instant case 9th cir considering the ufta as adopted by the state of washington other courts of appeals however have addressed this issue albeit without great elaboration and have applied the rule in summerlin to actions under the ufta or other statutory provisions as well as actions under common_law see 663_f2d_50 8th cir 640_f2d_609 5th cir see also 968_f2d_1099 11th cir the district_court in united_states v vellalos supra pincite n criticized the decisions in fernon and wurdemann as an overly mechanical application of the dicta in summerlin without serious consideration of the significant implications such a rule has for state sovereignty the situation in vellalos is factually distinguishable from the situation herein in vellalos the government was unable to invoke sec_6901 because it missed the limitations_period prescribed by subsection c therefore it relied on state foreclosure proceedings as a means for collection it is unclear whether the district_court in vellalos would have reached its same conclusion had the government proceeded timely under sec_6901 here however respondent has proceeded timely in 507_us_746 the supreme court recognized that it is a difficult question whether a state law action brought by the united_states is subject_to federal or state limitations periods see 884_fsupp_45 d p r 877_fsupp_215 n d n j under sec_6901 and is using that section rather than state law to assert a claim against petitioner as transferee in this regard we disagree with the dissent's assertion that respondent's claim against petitioner is not created under federal_law but rather under california's ufta see dissenting op p therefore petitioner's reliance on vellalos is misplaceddollar_figure further the court_of_appeals for the ninth circuit has not affirmatively approved of the district court's exception in vellalos to the general_rule of 310_us_414 with respect to limitations periods in transferee_liability casesdollar_figure united_states v bacon supra accordingly we are not bound to follow any such exception see 54_tc_742 affd 445_f2d_985 10th cir the dissent's reliance on 283_us_514 is similarly misplaced dissenting op p like the situation in 780_fsupp_705 d haw in custer the united_states pursued its remedies under state law rather than under federal_law therefore the situation in custer is distinguishable from the situation herein moreover it should be noted that custer was decided several years before 310_us_414 the court_of_appeals for the ninth circuit has created an exception to the general_rule of united_states v summerlin supra such that a state statute which provides a time limitation as an element of a cause of action or as a condition_precedent to liability applies to suits by the united_states even if there is an otherwise applicable federal statute_of_limitations 655_f2d_914 9th cir citing 460_f2d_17 9th cir the court_of_appeals for the ninth circuit however has never applied this exception in transferee_liability cases consequently the situation before us is one of first impression and we are free to adopt our own interpretation of the rule in united_states v summerlin supra in united_states v summerlin supra the supreme court addressed a claim of the united_states against an estate in florida a county judge in florida denied the government's petition to allow the claim which arose under a federal statute determining that the claim was void because it was not filed within months from the time of the first publication of the notice to creditors as required by florida law the supreme court in holding that the united_states was not bound by state statutes of limitations or subject_to the defense of laches in enforcing its rights stated that when the united_states becomes entitled to a claim acting in its governmental capacity and asserts its claim in that right it cannot be deemed to have abdicated its governmental authority so as to become subject_to a state statute putting a time limit upon enforcement id pincite the court then recognized that the florida statute was not even considered a statute_of_limitations but was referred to as a statute of non-claim dollar_figure regardless the court rejected the notion the court concluded that this interpretation was drawn from language in the statute which provided that a claim not filed within the specified period 'shall be void even though the personal representative has recognized such claim or demand by paying a portion thereof or interest thereon or otherwise ' united_states v summerlin supra pincite that claims of the united_states could be invalidated because they were not filed within the prescribed period of time the court reasoned if this were a statute merely determining the limits of the jurisdiction of a probate_court and thus providing that the county judge should have no jurisdiction to receive or pass upon claims not filed within the eight months while leaving an opportunity to the united_states otherwise to enforce its claim the authority of the state to impose such a limitation upon its probate_court might be conceded but if the statute as sustained by the state court undertakes to invalidate the claim of the united_states so that it cannot be enforced at all because not filed within eight months we think the statute in that sense transgressed the limits of state power id we do not read summerlin as requiring a distinction between a statute_of_limitations and a limitations_period that is an element of a cause of action and we hold that no such distinction is relevant in this case the supreme court in summerlin did not recognize the florida limitations_period as a statute_of_limitations and there is no language in that case limiting its holding to such statutes see 701_fsupp_570 e d la the persuasive case law supports our holding see united_states v cody f_supp pincite moreover the public policy for exempting the federal government from the application of state statutes of limitations is not furthered by carving out exceptions where the state integrates the limitations_period as an element of the cause of action which could then be barred if untimely see 304_us_126 the preservation and protection of public rights revenues and property from the negligence of public officers deteriorates when exceptions are made for time limitations that have the same purpose as statutes of limitations but in a different form and the extinguishment provision of the ufta was created precisely to circumvent the rule in united_states v summerlin supra a provision that the court_of_appeals for the ninth circuit described as a dressed-up statute_of_limitations united_states v bacon f 3d pincite n see 64_tc_797 if the state statute attempts to abrogate or void the existing claim of the united_states by use of a different timetable it will be attempting to reach beyond its powers by whatever name such a statute might be called it would be in effect a statute_of_limitations not binding on the united_states while a state may limit the jurisdiction of its own courts for private claimants time limitations imposed on the united states' efforts to collect its taxes would transgress the limits of state power united_states v summerlin supra pincite federal revenue law requires national application that is not displaced by variations in state law tax_assessment and collection against a transferee in transferee_liability cases is a difficult task to complete such a task within arbitrary time constraints of state law would be an even greater burden particularly where as in the case herein the transferor is delinquent in filing its tax_return additionally the supreme court has consistently held that although state law is controlling as to the nature and extent of the property rights in applying a federal revenue act federal_law determines the consequences of those rights 472_us_713 363_us_509 ' o nce it has been determined that state law creates sufficient interests in the taxpayer to satisfy the requirements of the statute state law is inoperative ' and the tax consequences thenceforth are dictated by federal_law united_states v national bank of commerce supra pincite quoting 357_us_51 in the situation before us we are concerned only with whether the alhambra property was fraudulently conveyed to petitioner under california's ufta we are not concerned with whether the ufta would permit the federal government to assess petitioner for transferee_liability as a result of the fraudulent conveyance the latter issue including the time within which to assess is resolved by federal revenue law not state property law see sec_6901 thus we hold that respondent is not bound by the limitations_period in california's ufta in seeking to assert or assess transferee_liability against petitioner under sec_6901 conclusion in conclusion we hold that sec_6901 is the applicable limitations_period to which respondent is bound in asserting transferee_liability against petitioner for the unpaid taxes of jaussaud enterprises for purposes of petitioner's transferee_liability under sec_6901 california's limitations_period does not control as a result we hold that respondent timely issued the notice of transferee_liability and has established petitioner's liability as a transferee to reflect the foregoing decision will be entered for respondent reviewed by the court cohen chabot swift gerber parr wells ruwe colvin chiechi laro gale and marvel jj agree with this majority opinion halpern j dissenting i introduction the majority’s conclusion that respondent has a right under the california uniform fraudulent transfer act to enforce a liability against petitioner fails to recognize and apply the distinction between statutes of limitations which set maximum time periods during which certain actions can be brought or rights enforced and temporal rights created by state statutes therefore i dissent ii sec_6901 to use the courts to enforce a liability the government like any other creditor must establish a basis in law for that liability sec_6901 does not provide any such basis see 357_us_39 interpreting sec_311 i r c the predecessor of sec_6901 sec_6901 merely establishes the deficiency procedure as a mechanism for collecting certain existing enumerated liabilities one of the enumerated liabilities is the liability of a transferee of property of a taxpayer in the case of the income_tax sec_6901 sec_6901 imposes a period of limitations for the assessment of the enumerated liabilities granting that unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is the transferee of property of a taxpayer the first question we must address is whether there is any basis in law for respondent’s claim that petitioner has some liability to respondent on account thereof iii california uniform fraudulent transfer act a introduction as the majority acknowledges with the exception of proving that the taxpayer jaussaud was liable for the tax respondent has the burden of proving all of the elements necessary to establish petitioner’s liability as the transferee of property of the taxpayer sec_6902 rule d the majority is also correct in stating that we must examine the law of california to determine petitioner’s liability if any majority op p respondent argues and petitioner and the majority agree that the applicable law of california is the california uniform fraudulent transfer act cal civ code sec through dollar_figure west hereafter cufta and section xx respectively the cufta provides remedies to creditors with respect to fraudulent transfers made by debtors section dollar_figure defines a fraudulent transfer and section dollar_figure provides remedies to creditors those remedies delimit both the right of the creditor to demand something from a transferee and the offsetting duty liability of the transferee to comply that duty hereafter being referred to as transferee_liability section dollar_figure sets forth certain time limits within which an action must be brought and provides for the extinguishment of the cause of action created by the cufta if those time limits are exceeded in the case of a fraudulent transfer within the meaning of section b the cause of action is extinguished unless an action is brought or a levy is made pursuant to section dollar_figure within years after the fraudulent transfer is made b section dollar_figure section dollar_figure is part of the cufta and like the section dollar_figure remedies it delimits the right and offsetting transferee_liability created by the cufta it delimits that right however not in terms of specifying the available remedies as does section dollar_figure but rather in terms of specifying the temporal dimension of the right section dollar_figure is not a statute_of_limitations it does not operate by making the judicial mechanism unavailable to enforce the right rather it delimits the existence of the state- created right thus the question of enforcement is moot the distinction between a statute_of_limitations and a temporally delimited right is widely recognized see eg crandall v irwin n e 2d ohio in which the supreme court of ohio held a wide distinction exists between pure statutes of limitation and special statutory limitations qualifying a given right in the latter instance time is made an essence of the right created and the limitation is an inherent part of the statute or agreement out of which the right in question arises so that there is no right of action whatever independent of the limitation a lapse of the statutory period operates therefore to extinguish the right altogether c respondent’s failure to carry the burden_of_proof the government did not demonstrate that the transfer occurred within years of the date of the notice of transferee_liability against petitioner majority op p therefore i conclude that the government has not sustained its burden of proving that petitioner was liable as a transferee under california law iv the summerlin issue a quod nullum tempus occurrit regi the majority rests its holding on the ancient rule_of quod nullum tempus occurrit regi-- that the sovereign is exempt from the consequences of its laches and from the operation of statutes of limitations see 304_us_126 the majority explains that the supreme court has already addressed the distinction between statutes of limitations and non-claim statutes in 310_us_414 the majority applies summerlin here to dispose_of the case on the theory that section dollar_figure amounts to a nonclaim statute and that is the equivalent of a statute_of_limitations the supreme court in summerlin held that if the statute undertakes to invalidate the claim of the united_states so that it cannot be enforced at all because not filed within the statutory period we think the statute in that sense transgressed the limits of state power id pincite the distinction between pure statutes of limitations and non-claim statutes relates to how the statute achieves the limitation the supreme court held that such a distinction is irrelevant if the result is that the sovereign's claim is invalidated id that is not however a relevant distinction here the issue here is not how the statute limits a right ie by denying the means of enforcing the right or by extinguishing the right but rather upon what right the limitation acts the united states’ claim in summerlin arose when the federal housing administrator became the assignee of a claim against a decedent’s estate the government had an existing right that would have been invalidated by the provisions of a state statute had the state statute been held applicable to the contrary respondent's cufta claim against petitioner as a transferee is not created by federal or common_law respondent makes no claim except under the cufta and therefore the issue is whether respondent has any rights as a creditor under the cufta the issue here does not involve an extension or modification of the summerlin doctrine a pure statute_of_limitations merely limits or restricts the time within which a right otherwise unlimited may be enforced 43_fsupp_306 e d ark a non-claim statute operates by extinguishing the underlying substantive right see 310_us_414 both pure statutes of limitations and non-claim statutes are however statutes of limitations in that they are statutes that limit causes of action beach v mizner n e 2d ohio where the supreme court refused to apply a state statute_of_limitations to cut off the government’s existing cause of action rather the summerlin doctrine is inapposite to these circumstances b the supreme court the supreme court has held that temporal limitations contained in state statutory rights are not statutes of limitations that are subject_to the rule_of quod nullum tempus occurrit regi see 283_us_514 in custer the supreme court reversed the decision of the court_of_appeals for the ninth circuit ninth circuit affirming a judgment of the district_court for idaho in favor of a u s marshal the marshal had levied an execution against custer upon a judgment entered in favor of the united_states years earlier the idaho statute governing the execution process which applied to proceedings in the district_court as if congress had enacted the statute provided that t he party in whose favor judgment is given may at any time within five years after the entry thereof have a writ of execution issued for its enforcement id pincite the supreme court recognizing that absent specific provisions to the contrary statutes of limitations do not bind the sovereign held that the statute was not a statute_of_limitations rather the court held that it was a statute granting a right of execution and the time element is an integral part of the statutory right conferred id pincite although the marshal argued that on grounds of public policy the sovereign ought not be subject_to restrictions binding on private suitors the supreme court saw no valid reason for making such an exception the time limit for issuing executions is strictly speaking not a statute_of_limitations on the contrary the privilege of issuing an execution is merely to be exercised within a specified time as are other procedural steps in the course of a litigation after it is instituted id pincite the supreme court has also recognized that the right of the government to be free from statutes of limitations does not mean the government can pursue a cause of action where none exists under state law or otherwise see 507_us_746 guaranty trust co v united_states supra c the court_of_appeals for the ninth circuit the ninth circuit has similarly recognized that the summerlin doctrine is inapplicable to state statutes that provide a time limitation as an element of a cause of action see 655_f2d_914 9th cir in california the ninth circuit held that the claim filing_requirements of california government code sec_911 which required that all claims for money or damages for which the state is liable be presented within year of the date that the claim arose was applicable to the federal government the government was pursuing a claim against the state of california pursuant to california health and safety code section for the government’s expense of fighting a fire negligently set to a national forest the majority conveniently dismisses such relevant precedent relegating its mention to a footnote and noting that the ninth circuit has never applied this exception in transferee_liability cases the majority does not however provide any reasoning as to why there is a relevant distinction between substantive claims provided for by california state law that regard transferee_liability versus liability in connection with the expenses_incurred for fighting negligently set fires another relevant ninth circuit case is 460_f2d_17 9th cir there the ninth circuit held that the united_states was barred from recovery because of its failure to comply with the california insurance code requiring suit to be brought within year id the ninth circuit recognized that 310_us_414 provided clear authority for the proposition that an action vested in the united_states cannot be defeated by a state statute_of_limitations united_states v hartford accident idem co supra pincite however the ninth circuit determined that neither summerlin nor its progeny hold that considerations of federal supremacy can create a cause of action where none exists under state law or otherwise id citing united_states v summerlin supra pincite therefore the ninth circuit distinguished pure statutes of limitations from state- created temporal rights d distinguishing a temporal right from a temporal limitation the cases cited from the courts of appeals by the majority in order to further its approach do not address the issue of whether a state can provide a limited temporal right as opposed to temporally limiting the sovereign from exercising a right that is not otherwise so limited see 968_f2d_1099 11th cir holding without citation to the georgia statute in issue that the statute is a state statute_of_limitations 663_f2d_50 8th cir holding without any analysis that state statutes of limitation do not apply to the sovereign 640_f2d_609 5th cir interpreting florida statute section to be a statute_of_limitations and not an element of a state-created right i agree with the criticisms made in 780_fsupp_705 n d haw appeal dismissed 990_f2d_1265 9th cir that these cases are an overly mechanical application of the dicta in summerlin without serious consideration of the significant implications such a rule has for state sovereignty there are numerous cases that deal with the question of continued it is true that we are not bound to follow united_states v vellalos supra the majority however attempts to distinguish it by noting that in vellalos the government was unable to invoke sec_6901 because it missed the limitations_period prescribed by subsection c therefore it relied on state foreclosure proceedings as a means for collection majority op p the majority explains that it is not clear whether the district_court in vellalos would have reached its same conclusion had the government proceeded timely under sec_6901 which is the case here i disagree the district_court in vellalos was explicit in holding that the tenth amendment to the united_states constitution provides continued whether in substance a temporal limitation should be treated as a temporally limited right see eg 32_f2d_233 9th cir quoting 204_f_970 8th cir a statute which in itself creates a new liability gives an action to enforce it unknown to the common_law and fixes the time within which that action may be commenced is not a statute_of_limitations it is a statute of creation and the commencement of the action within the time it fixes is an indispensable condition of the liability and of the action which it permits such a statute is an offer of an action on condition that it be commenced within the specified time if the offer is not accepted in the only way in which it can be accepted by the commencement of the action within the specified time the action and the right of action no longer exist and the defendant is exempt from liability the powers not delegated to the united_states by the constitution nor prohibited by it to the states are reserved to the states respectively or to the people u s const amend x the law of real_property has traditionally been within the province of the states the government has cited no federal statute that would restrict the states' rights to legislate in the area of fraudulent real_estate transfers here the government is seeking to take advantage of a right that is entirely within the domain of the state this right was created by a state statute and specifically limited by the text of that statute this is not a straightforward question of debt collection under the common_law as was addressed by the supreme court in summerlin united_states v vellalos supra pincite further the majority's review of 82_f3d_822 9th cir ignores a significant holding the issue in bacon was whether washington state's uniform fraudulent transfer act wsufta may be applied retroactively the ninth circuit concluded that it is precisely because the wsufta contains an extinguishment provision rather than a remedial or procedural limitation that it does not apply retroactively absent an express provision to the contrary v conclusion for the foregoing reasons i believe that the time period contained in cufta section dollar_figure is not a statute_of_limitations but rather is an inherent element of the right created although the effect of the provision is one of non- claim ie it extinguishes the underlying substantive right rather than a mere bar to enforcement this difference is not controlling what is dispositive is that the right that the government claims to possess against petitioner as a transferee is nonexistent but for the provisions of california state law and california has decided to provide only a temporal right against transferees in these instances respondent and the majority may regret that california did not provide a different rule than it did but it is not our province to legislate on behalf of the states in limited circumstances as illustrated by the summerlin doctrine we may ignore state statutes of limitations but that is the extent of our authority to hold otherwise is an encroachment on state sovereignty and raises problematic constitutional issues whalen beghe and thornton jj agree with this dissenting opinion
